John I. Purtle, Justice, dissenting. Ark. Stat. Ann. § S4-706.I (Supp. 1981) reads as follows: County courts may at any time, enlarge, diminish or vacate any order or judgment awarding allowance for child support in bastardy cases. On November 18, 1980, the county court of Poinsett County entered an order in a bastardy action declaring the appellant to be the natural father of the bastard child and further ordered the appellant to pay the sum of $50 per week for support of the child until a certain age. However, on February 5, 1981, the county court vacated its order of November 18, 1980. The action of the court to vacate its prior order was clearly within the terms of the above-stated statute. I am not willing to state that the General Assembly did not have the right to enact a law allowing the county court to do exactly what it did in this case. In my opinion, it is not the place of this court to tell the legislature which laws to enact. The majority seem to mistakenly rely upon our Rules of Civil Procedure. I see no need to discuss the Rules or the terms of court because they simply do not apply to county courts. The first statement of the Rules of Civil Procedure states that they are applicable only to circuit, chancery and probate courts. See ARCP Rule 1. If the General Assembly enacted § 34-706.1 for the purpose of avoiding our holding in Carter v. Clausen, 263 Ark. 344, 565 S.W. 2d 17 (1978), they did an excellent job. Carter held the county court had no power to modify a bastardy order. Now the same courts have the express authority to vacate or modify orders in any manner without limitation as to time. Therefore, until the General Assembly enacts another law or we adopt a rule change, the county court has the unqualified power to modify or vacate its own decrees. Relying upon the plain and simple language used in the statute, I would reverse this case.